Citation Nr: 1112163	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  99-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) from an August 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana.  


FINDINGS OF FACT

1.  On March 2, 2001, the Board issued a decision denying service connection for bilateral hearing loss.

2.  In February 2011, the Board received additional service records relevant to the Veteran's appeal that had not been associated with the claims file at the time the March 2, 2001, decision was issued.

3.  Bilateral hearing loss is related the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The March 2, 2001, Board decision addressing the issue of entitlement to service connection for bilateral hearing loss is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

2.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

In February 2011, the Board received the Veteran's motion for reconsideration of its March 2, 2001, decision in which it denied service connection for bilateral hearing loss.  Along with his motion, he submitted additional service records that were not of record at the time of the March 2, 2001, Board decision.  The Board finds that this new evidence is relevant to the Veteran's claim.  As this information was not associated with the claims file at the time of the Board's March 2, 2001, decision, that decision was not based on consideration of all the available evidence and should be vacated with respect to the denial of the Veteran's claim of entitlement to service connection for bilateral hearing loss.

II. Merits of Claim

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he may establish the required nexus between his current hearing disability and his term of military service by showing that his current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  

Service medical records indicate that the Veteran was exposed to noise in service related to his sharp-shooting exercises.  The Veteran reported that he also worked as a welder in service.  In support of his claim, the Veteran submitted a buddy statement in March 1999 in which his buddy states that he served with the Veteran in Europe from April 1961 to September 1963 in the same company in the motor pool.  He also stated that the Veteran complained many times of ringing in his ears and, at times, had trouble making out conversation and instructions of the motor sergeant and officers.  Finally, he stated that they were in a very noisy environment exposed to loud engines, rifle range, and higher or big caliber weapons.  Based upon the service records and the buddy statement, the Board concludes that the evidence establishes that the Veteran was exposed to loud noises while in service.


The initial inquiry is whether the Veteran has a current bilateral hearing loss disability as defined for VA compensation purposes in 38 C.F.R. § 3.385.  An audiometric evaluation seen on a Report of Medical Examination dated in January 1978 that appears to be related to the Veteran's enlistment into the Army National Guard at that time demonstrates pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
55
50
LEFT
15
50
10
15
25

Decreased auditory acuity was noted under the Summary of Defects and Diagnoses.  

In January 1999, the Veteran underwent a private audiological evaluation that demonstrated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
70
70
65
LEFT
10
30
65
65
60

Speech audiometry revealed speech recognition ability (using the NU-6 test) of 48 percent in the right ear and of 52 percent in the left ear.  The assessment was normal hearing through 1000 Hertz with a moderately-severe to severe sensorineural hearing loss in the right ear and normal hearing through 750 Hertz with a mild to moderately-severe sensorineural hearing loss in the left ear.

In July 1999, the Veteran underwent VA audio examination, which demonstrated pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
--
35
70
75
70
LEFT
--
35
70
70
75

Speech audiometry revealed speech recognition ability of 36 percent in the right ear and of 40 percent in the left ear.  The assessment was mild to moderately-severe sensorineural hearing loss bilaterally.

VA audio examination conducted in June 2002 demonstrated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
85
75
80
LEFT
30
50
75
70
75

Speech audiometry revealed speech recognition ability of 20 percent in each ear.  The assessment was slight to severe sensorineural hearing loss in the right ear and a moderate to severe sensorineural hearing loss in the left ear.

Based upon this evidence, the Board finds that the Veteran has had a bilateral hearing loss disability as defined for VA compensation purposes as early as January 1978.

The next inquiry is whether there is evidence of a chronic disability in service.  The Veteran's enlistment examination conducted in September 1960 shows that an audiometric evaluation was not conducted; rather, whisper voice testing was used and was 15/15, which is considered to be within normal limits.  At his separation examination in July 1963, audiometric testing revealed pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
--
10
LEFT
10
10
10
--
10

Clinical service records do not show any complaints or findings of hearing loss while in service.  Consequently, the Board finds that the service records fail to demonstrate that the Veteran had a chronic hearing loss disability while in service.

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service. 

The VA examiner who conducted the July 1999 VA audio examination, after a review the claim file and audiological evaluation, opined that it was at least as likely as not that the Veteran's current hearing loss did not have its origin during his military service.  This opinion was based upon the finding that the Veteran had completely normal hearing on separation audiological evaluation in July 1963 and the history of post-service noise exposure.

In contrast, in a VA treatment noted from January 1999, the Veteran's treating physician stated that the Veteran "[b]adly needs hearing amplification for what sounds like HFHL and tinnitus related to firing range activity without protection."  The same physician stated in July 1999 that "[i]f  he has been given [service connection] for the tinnitus, his hearing loss may be related."  

Furthermore, the Veteran submitted a statement from a private audiologist dated in February 2002 in which he opines that the Veteran's bilateral hearing loss is consistent with noise exposure and that it more likely than not started with his military service.  This audiologist stated that the equipment used to test for hearing loss today is much more accurate and sophisticated than in 1960 and 1963 (which was when the Veteran was in service).  The audiologist noted that the Veteran was trained in the Army to be a welder without proper ear protection and also spent three years shooting M1 and M14 rifles without ear protection.  He stated that three years of this is bound to have a negative effect on one's hearing and that the Veteran's audiogram matches this type of hearing loss.  Finally, this audiologist stated that the entrance and separation examinations do not show a complete hearing evaluation at either time.

In addition, the examiner who conducted the June 2002 VA audio examination opined that it is more likely than not that the Veteran's hearing loss began while serving in the military.  She based this opinion on the fact that the entrance and separation hearing evaluations were incomplete (whisper test conducted at entrance physical and separation physical did not test 3000 Hz making it difficult to judge if damage to the Veteran's hearing did or did not occur during his military service) and that the Veteran's hearing loss is typical to that seen by repeated exposure to excessive noise levels.

After considering this evidence, the Board finds the most persuasive evidence to be the February 2002 opinion of the private audiologist and the opinion of the June 2002 VA examiner.  These opinions are clearly based upon a review of the entire record as well as the current standards for testing and measuring hearing loss, which are more accurate and sophisticated according to the private audiologist.  Although the July 1999 VA examiner's opinion is based upon the record, the Board notes that the Veteran has attacked the accuracy of the examiner's report of post-service noise exposure as a welder saying that he began welding in service.  Moreover, the 2002 opinions do not appear to rely upon the Veteran's report of being a welder but appear to rely more on his exposure to excessive noise on the rifle range as the main source of acoustic trauma.  Furthermore, while both of the 2002 opinions set forth the exact nature of the Veteran's noise exposure (both during and after service), the July 1999 VA examination does not provide such a report, especially of what post-service noise exposure the Veteran was exposed to.  The Board's determination is further supported by the statements by the Veteran's VA treating physician as seen in the VA treatment records in 1999.

Consequently, the Board concludes that the preponderance of the evidence is in favor of finding that the Veteran's current bilateral hearing loss disability is related to exposure to noise in service.  Service connection for bilateral hearing loss is, therefore, granted.  

The Board notes that, in an August 2002 rating decision, the RO granted service connection for the Veteran's bilateral hearing loss based upon the submission  of new and material evidence, and assigned an effective date of February 19, 2002, the date of the Veteran's claim to reopen.  The Board makes no determination herein as to the effect, if any, this decision has on the RO's August 2002 decision, including the effective then assigned.  That matter is left to the RO to consider when effectuating this decision.


ORDER

The March 2, 2001, Board decision addressing the issue of entitlement to service connection for bilateral hearing loss is vacated.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


